Title: Civis to Mercator, [11 September 1792]
From: “Civis”,Hamilton, Alexander
To: “Mercator”



[Philadelphia, September 11, 1792]
For the National GazetteCivis to Mercator
Little other notice of the futile reply of Mercator to Civis is necessary than merely to put in a clear light the erroneousness of the standard, which he has adopted for calculating the arrears of interest to the end of the year 1790.

He takes for his standard the present annual interest on the whole amount of the public Debt, as provided for under the funding system—that is   I   upon the former principal of the foreign and domestic debt   II   upon the arrears of interest of that principal, which on the 1st of January 1791 and not before became principal by the provisions of the funding law   III   upon the whole amount of the assumed debt that is 21500000 Dollars.
Now the fact is, that the only arrears, which can colorably be computed, are those on the principal of the foreign and domestic debt, according to the terms of Interest, which they actually bore, up to the 1st of January 1791. I   because in fact the arrears of interest on that principal did not bear interest till the 1 of Jany 1791, & consequently no interest whatever accrued upon them. And IIdly—because the Governt. of the United States took up the state debts as they stood, at the end of the year 1791. If arrears of interest accumulated in the mean time, ‘twas the affair of the state Governmts. which were the debtors and alone responsible for a provision for it, not of the Government of the UStates, which only became responsible by virtue of the assumption from the time it took effect, that is from the 1st of January 1792; from which period the interest has been punctually paid. This is the true view of it, unless it can be shewn that the Governt of the UStates is answerable for the neglects and omissions of the state Governments. But What arrears may have really accumulated on this part of the debt is unknown, as it is understood, that there were in some states a provision for the interest.
Calculating then the arrears which did actually accrue, that is on the principal of the foreign and domestic debt, the former, according to the various rates which were stipulated upon it, and the latter at 6 ⅌ Cent, the rate which it then bore, from the 1st of August 1789 to the 1st of January 1791, from which period interest has been paid—the amount is 3.003.378.47 dollars that is 1,032,980,72 Dollars less than the amount of the arrears stated for the same period by Mercator. This statement is not made from any secret sources of information but from documents long since in possession of the public. If Mercator has been inattentive to the means of information, he ought not to have come forth, the instructor of his fellow Citizens.
In a mere question of the increase or decrease of the public Debt, if the arrears of interest which accrued on the assumed debt, up to the period, from which the UStates began to pay interest upon it be placed on one side of the account—the saving or reduction, by the nature of the provision for it, ought to be placed on the other side—and the ballance will be in favour of the UStates.
Had Mercator stated an Account with the Treasury Department on his own principle candidly applied, namely that of setting off the surplus of Revenue to the end of the year 1790, against the amount of the Debt redeemed by purchases and payments—the Account would have stood thus—


Credit-side


By the amount of sum which appears by the statement of the Register of the Treasury to have been redeemed & paid off


Dolls
1,865,217.42


By sum remaining to be applied
  397.024.13


Debtor side


To amount of surplus Revenue to the end of the year
}  1790.
1,338,874.84


Ballance
903.366.71


being the amount of the Public Debt actually reduced, beyond the amount of the fund remaining on hand at the commencement of the operation of the Funding System in virtue of antecedent provision and exclusive of reductions on the rates of Interest.
As to the concluding remarks of Mercator they depart from the question. Tis no matter, in referrence to that, whether the items which were mentioned are circumstances of temporary expedient, or results of the soundest policy. They constitute positive savings and gains to the Nation.

But it was not sufficient for Mercator to assert, he ought to have shewn what sacrifice of Justice or principle was involved in them. Not having done it, tis sufficient to observe that one good effect of the measures of Finance, which have been adopted by the present Government, is at least unequivocal. The public Credit has been effectually restored. This may be in the eyes of Mercator of little moment. There are certain theorists who hold both private and public Credit to be pernicious. But their disciples are not numerous; at least among sober and enlightened men.
The actual benefits or actual evils of the measures connected with the Treasury Department present and future would be cheerfully submitted to the Test of Experience. Happy would it be for the country, honorable for human nature, if the experiment were permitted to be fairly made.
But the pains which are taken to misrepresent the tendency of those measures, to inflame the public mind, to disturb the operations of Government are a decided proof, that those to whom they are attributable dare not trust the appeal to such a Test. Convinced of this, they have combined all their forces and are making one desperate effort to gain an ascendancy, in the public councils, by means of the ensuing election, in order to precipitate the laudable work of destroying what has been done.

Civis
Philadelphia Sept 11.
for Nat Gazette of Sept 12. 1792.
